DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 12/29/21 have been received and entered. Claims 1, 3, 5, 13-15, 18 and 20 have been amended. Claims 1-20 are pending in the application.
Applicants’ remark has been considered, but it is not persuasive to the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 second paragraph, and new reference applied. Applicants argued that “The instant claims are directed to more than just the alleged mental processes of collecting data/calculating anomaly score as suggested. Namely, the present claims are explicitly directed to, based on the anomaly scores, implementing changes to the semiconductor manufacturing process by automatically adjusting the semiconductor fabrication tool (that is performing the semiconductor manufacturing process) for one or more of the individual steps that are anomalous. See claims 1, 13 and 18 as currently amended. Notwithstanding, even if assuming arguendo that the present claims recite a judicial exception, it is noted that claims are not ‘directed to’ a judicial exception “if the judicial exception is integrated into a practical application of the judicial exception.” See 2019 Revised Patent Subject Matter Eligibility Guidance. For example, ‘[a]n important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology’ and ‘[c]onsideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.’ Further, ‘the claim [should be analyzed] as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.’ See id. at III. B (with emphasis added).  For instance, this can be evidenced by the implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture 
 	Examiner disagree because the present claimed invention are directed to an abstract idea without significantly more. The paragraph 0024 as applicant indicated is nothing than introduction to say the quality and yield of individual unit processes or aggregation thereof to improve the overall quality and yield of the resulting microelectronic products, and paragraph 0049 “The remedial recommendations are then used to implement changes to the multi-step semiconductor manufacturing process. For instance, in step 516 the remedial actions are implemented in the tool under control to improve the quality and yield of subsequent wafers. For example, the voltage, current and/or pressure can be altered in the tool in one or more of the steps for which anomalies were detected. Advantageously, these remedial actions can be implemented in the tool under control in an automated manner whereby the voltage, current and/or pressure parameter of the tool can be adjusted for each step reporting an anomaly based on the feedback from the present anomaly detection process…corresponding processing chamber(s) can be automatically adjusted based on the remedial action recommendations.”. There is nothing of the performance operation of remedial recommendations in corporate with a detection of calculated anomaly score recites in the claimed In re Van Geuns, 988 F. 2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)). Therefore, in considered as a whole, there is no significantly more in performance operation to show a useful of the improvement in a practical application.
 	Regarding to 35 U.S.C. 112, second paragraph, applicants argued that “Notwithstanding, as provided above, claims 1, 13 and 18 are being amended herein to clarify that changes to the semiconductor manufacturing process are implemented by automatically adjusting the semiconductor fabrication tool for one or more of the individual steps that, based on the anomaly scores, are anomalous.”. Examiner disagree because there is no metes and bound of the calculated anomaly scores to be recognized in the predictive model being used to support in automatically adjusting the semiconductor fabrication tool for one or more of the individual steps that , based on the anomaly score, are anomalous in order to realize implementing changes to the semiconductor manufacturing process. Applicant is remind that although the claims are read in light of the specification, limitations from the specification is not imported into the claim (In re Van Geuns, 988 F. 2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)). Therefore, the present claimed invention is vague and not defined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims 1 and 13 recites a method, a computer program product, are a semiconductor tool; calculating anomaly score for each of the individual steps using a predictive model; and implementing changes to the semiconductor manufacturing process by automatically adjusting the semiconductor fabrication tool for one or more of the individual steps that, based on the anomaly score, are anomalous” steps are abstract idea (Step 2A, prong 1), and the additional elements (Step 2A, prong 2) being used such as a semiconductor tool and a predictive model are tools being used which is a conventional routine solution in field of semiconductor manufacturing process (see reference Maruyama, US 20200333777, e.g. pars 0003, 0050-0057, figures 1, 4-8) from gathering sensor data, the claim as a whole is not integrated into a practical application. In step 2B, as discussed in respect to step 2A, prong 2 above, the additional elements in performing step of the claim amount to no more than a tool used in a routine solution activity from gathering sensor data which is form of insignificant extra activity without significantly more to realize that they can integrate a judicial exception into a practical application, and does not consider to provide improvement. When considered separately and in combination, nothing in the claim add significantly more than the abstract idea. The claim is ineligible. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these components does not affect this analysis (Update October, 2019 PEG).
 With respect to claim 13, the claimed invention having the features as indicated in the claim 1, therefore, the claim 8 is rejected by the same reasons and cited as provided in the rejection of the claim 1 above.
 Dependent claims 2-3, 7-12, 14 and 16, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extent the abstract idea by mental process and algorithm 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 13 and 18, the claimed invention is unclear and not defined because there is no metes and bound of the calculated anomaly scores to be recognized in the predictive model being used to support in automatically adjusting the semiconductor fabrication tool for one or more of the individual steps that, based on the anomaly score, are anomalous in order to realize implementing changes to the semiconductor manufacturing process. Applicant is remind that although the claims are read in light of the specification, limitations from the specification is not imported into the claim (In re Van Geuns, 988 F. 2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993)). Therefore, the present claimed invention is vague and not defined. 
Dependent claims 2-12, 14-17 and 19-20 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-11 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maruyama (US 20200333777).
With respect to claim 1, Maruyama teaches a method for quality and yield improvement via anomaly detection, the method comprising: collecting time series sensor data during individual steps of a semiconductor manufacturing process being performed using a semiconductor fabrication tool (figures 1, 4-5, sensor ID, plot sensor data in time-series); calculating anomaly scores for each of the individual steps using a predictive model (figures 1, 4-5, abnormality score calculator 206, abnormality score calculation process based on predictive value, par 0093, predictive value generator or machine learning); and implementing changes to the semiconductor manufacturing process by automatically adjusting the semiconductor fabrication tool for one or more of the individual steps that, based on the anomaly score, are anomalous (figures 1, 4-6, change score calculator and detection unit, pars 0098, 
With respect to claim 2, Marayama teaches wherein the time series sensor data is selected from the group consisting of: voltage, current, pressure, position, flow, power, temperature, state, speed, time, duration, bias, frequency, setpoint, count, velocity, intensity, phase, cycle, in-use time, in-use cycles impedance sensor data, and combinations thereof (par 0052). 
With respect to claim 3, Maruyama teaches wherein the semiconductor fabrication tool has multiple processing chambers for performing each of the individual steps of the semiconductor manufacturing process (pars 0067). 
With respect to claim 8, Maruyama teaches tallying the anomaly score for the wafer over the individual steps (0063, 0122).
With respect to claim 9, Maruyama teaches training the predictive model using historical time series sensor data (figures 5-6).
With respect to claim 10, Maruyama teaches the method of claim 9, wherein the historical time series sensor data is multi-dimensional, and wherein the training comprises: processing the historical input data using one or more of principal component analysis (PCA), a gaussian random process (GRP), and an autoencoder to provide a compressed data representation; calculating the anomaly scores for 
With respect to claim 11, Maruyama teaches the method of claim 10, wherein the historical time series sensor data is selected from the group consisting of: voltage, current, pressure, position, flow, power, temperature, state, speed, time, duration, bias, frequency, setpoint, count, velocity, intensity, phase, cycle, in-use time, in-use cycles impedance sensor data, and combinations thereof (par 0052).  
Claims 12-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 20200333777) in view of Tsuyoshi Ide et al, prior art submitted by the applicant “Mulyi-task Multi –modal Models for Collective Anomalies Detection”. Herein after called Maruyama in view of the prior art.
With respect to claim 12, Maruyama teach the feature of the claimed invention, but silent about wherein the predictive model comprises a two-layer sparse Gaussian mixture model. The prior art teach this limitation (abstract, figure 1, sections 2.2, 2.3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of The prior art with multi task learning approach based on a sparse mixture of sparse Gaussian graphic models GGMs into the Maruyama apparatus with anomaly score calculator in calculation, since they both in the same field of area in order to detecting and calculating the anomaly score.
 With respect to claim 13, Maruyama teaches a method for quality and yield improvement via anomaly detection, the method comprising: collecting time series sensor data during individual steps of 

With respect to claim 16, combined references teach wherein the program instruction further cause the computer to: train the predictive model using historical time series sensor data (figures 1, 4,  5, predictive value generator or machine learning; The prior art, sections 2.2, 2.3).
With respect to claim 17, combined references teach wherein the historical time series sensor data is multi-dimensional, and wherein the training comprises: processing the historical input data using one or more of principal component analysis (PCA), a gaussian random process (GRP), and an autoencoder to provide a compressed data representation; calculating the anomaly scores for each of the individual steps using the predictive model and the compressed data representation; and determining remedial actions if the anomaly scores exceed a pre-determined threshold value (pars 0094, 0136 and 0142, first predictive value generator, second predictive value generator. The detection unit determine whether each of the scores exceeds the thresholds with reference to the abnormality score and the change score…transmit a warning…, the process return to step S1, noted that the compressed data is considered such gathering data together from sensor data in time-series, figure 5).
With respect to claim 18, Maruyama teach a system for quality and yield improvement via anomaly detection, the method comprising: collecting time series sensor data during individual steps of a semiconductor manufacturing process being performed using a semiconductor fabrication tool (figures 1, 4-5, sensor ID, plot sensor data in time-series, pars 0057-0062); calculating anomaly scores for each of the individual steps using a predictive model (figures 1, 4-5, abnormality score calculator 206, abnormality score calculation process based on predictive value, par 0093, predictive value generator or machine learning); and implementing changes to the semiconductor manufacturing process by automatically adjusting the semiconductor fabrication tool for one or more of the individual steps that, 
With respect to claim 19, combined references teach a model builder for training the predictive model using historical time series sensor data (figures 1, 4,  5, predictive value generator or machine learning; The prior art, sections 2.2, 2.3). 

Allowable Subject Matter
Claims 4-7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. Please see section 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/BRYAN BUI/               Primary Examiner, Art Unit 2865